DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/17/2021. The amendments filed on
12/17/2021. have been entered. Accordingly, claims 1-2, 4-15, and 17-20 remain pending, claims 1, 14, and 17 have been amended, claims 3 and 16 are canceled, and claims 21-22 have been added.
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
It is noted as a preliminary matter that the applicant first presents arguments to newly amended limitations in the claims that were not previously examined as they were filed after the previous office action was mailed 09/20/2021.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In response to applicant's argument that display 1008 of Takagi is separate from the imaging probe 1001, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third visual representation when the imaging device is positioned between the second angle and a third angle with respect the blood vessel recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
Claim Objections
Claims 4-6 objected to because of the following informalities:  are recited as being dependent on canceled claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US20140303499, hereafter “Toma”), in view of Shau et al. (US20140024944, hereafter “Shau”) and Takagi et al. (US20150057544, hereafter “Takagi”).
Regarding claim 1, Toma discloses (Fig.1 and 7) an ultrasound imaging system (10, 20), comprising: 

an ultrasound transducer array configured to obtain imaging data associated with blood flowing through a blood vessel within the body of the subject (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102. In the present embodiment, the ultrasound probe is a linear probe including a 1D array of ultrasound transducers that are for example made of lead zirconate titanate (PZT). Also, in the present embodiment the measurement target is a carotid artery” [0047]); 
a first display device (106 in FIG. 1); and
a processor in communication with the ultrasound transducer array (“…a processor used in an ultrasound diagnostic apparatus to perform control processing…” [0184]), the processor configured to: 
receive the imaging data from the ultrasound transducer array (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102” [0047]) while the imaging probe is disposed at a plurality of angular positions with respect to the blood vessel of the subject (“When the angle θ is no greater than 60°, the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current 
determine when the imaging probe is positioned ([0014] see FIG. 2A for determining a measurement position in the ultrasound probe) perpendicularly with respect to the blood vessel ([0038] image data of the blood vessel showing the y-axis of the blood vessel is perpendicular to surface of the skin where the imaging probe was positioned when image data was acquired as illustrated in FIG. 14B); and 
thereafter output, to the first display device, a visual guidance to adjust an angular position of the imaging probe with respect to the blood vessel (“Note that when the angle θ is greater than 60°, the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” [0051]), but does not explicitly disclose a housing, the ultrasound transducer array being coupled to the 
However, in the same field of ultrasound, Shau teaches disclose a housing (110 in FIG. 1);
the ultrasound transducer array being coupled to the housing ([0020] a portable system, processing device 105 and the display 115 are integrated/coupled with the ultrasound probe housing 110);
the first display device being coupled to the housing ([0020] a portable system, processing device 105 and the display 115 are integrated/coupled with the ultrasound probe housing 110); and
the processor being disposed within the housing and in communication with the ultrasound transducer array and the first display device ([0020] a portable system, processing device 105 and the display 115 are integrated/coupled with the ultrasound probe housing 110);
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system disclosed by Toma with the housing, the ultrasound transducer array being coupled to the housing, the first display device being coupled to the housing, the processor being disposed within the housing and in communication with the ultrasound transducer array and the first display device as taught Shau in order to establish the reference position to use to estimate the Doppler angle when moving the portable ultrasound imaging probe ([0028], [0039] of Shau).
Modified Toma does not explicitly disclose the visual guidance output being a visual representation of an angular position of the imaging probe with respect to the blood vessel.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the display of the ultrasound imaging method disclosed by modified Toma to output a visual representation of an angular position of the imaging probe with respect to the blood vessel as taught by Takagi in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations ([0223] of Takagi).
Regarding claim 2, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Takagi teaches (Fig. 34) that the visual representation of the angular position comprises a numerical value of the angular position (“…the display controller may 
It would be obvious to one skilled in the art before the effective filing date to modify the display disclosed by modified Toma to show the visual representation of the angular position as a numerical value of the angular position, as taught Takagi in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations ([0223] of Takagi).
Regarding claim 4, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses (Fig. 7) that the first display device comprises at least one* of a screen or an indicator light (“The measurement information display unit 106 is for example configured by a liquid-crystal display” [0054]).
*the limitation has been interpreted in the alternative, requiring that the first display device comprises only a screen; or requiring that the first display device comprises only an indicator light.
Regarding claim 5, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses that the visual representation of the angular position indicates when the imaging probe is disposed at a selected angular position with respect to the blood vessel (“Based on a blood vessel extension direction 606 detected by the vascular region detection unit 102 and the measurement position 604, the Doppler gate setting unit 104 judges whether the angle θ between the direction of the Doppler gate 605 and the blood vessel extension direction 606 is no greater than 60° Direction of the Doppler gate 605 corresponds to a direction between a current position of the ultrasound probe and the measurement position 604. When the angle θ is no greater than 60°, the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current position of the ultrasound probe and the measurement position 604. Note that when the angle θ is greater than 60°, the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe” [0051]), “the ultrasound diagnostic apparatus 10 displays guidance urging the user to change position or orientation of the ultrasound probe when the angle θ between the Doppler gate direction (in other words, the direction between the current position of the ultrasound probe and the measurement position) and the blood vessel extension direction exceeds 60°. Alternatively, the measurement information display unit 106 may display information that indicates an amount that the current position or the current orientation of the ultrasound probe should be changed in order that the angle θ does not exceed a predetermined value” [0075])).

Regarding claim 7, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Shau discloses a processing system spaced from and in communication with the imaging probe (see processing system spaced away from probe in FIG. 1, [0022] one or more processors), the processing system configured to: 
receive the imaging data from the processor of the imaging probe ([0022] the additional processor can receive signals (such as pulses, waveforms, voltages, currents, packets, etc. or any combination of one or more of them) from the [0029] the processing device ultrasound probe 110 which includes a transmitter 202 and a receiver 204 having an amplifier which receives electrical pulses from the ultrasound probe and produce analog or digitized ultrasound data for further processing); and 
generate a graphical representation of the imaging data ([0022] a graphical representation of the ultrasound image data is displayed on the display 115).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Toma with the additional processing system spaced from and in communication with the imaging probe which has been configured to receive the imaging data from the processor of the imaging probe and generate a graphical representation of the imaging data as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Regarding claim 8, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Shau discloses further a second display device in communication with the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Toma with the second display device in communication with the processing system and configured to output the graphical representation of the imaging data as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Regarding claim 9, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Toma discloses that the imaging data is Doppler ultrasound data (“…displays the blood flow velocity measured by the Doppler measurement unit 105.” [0054]), “Further alternatively, the ultrasound image acquisition unit 101 may acquire an ultrasound image that indicates blood flow information such as a color flow image or a power mode image.” [0068]).
Regarding claim 10, modified Toma substantially discloses all the limitations of the claimed invention, but does not explicitly disclose that that the imaging probe further comprises a gyroscope ([0112] the ultrasound imaging probe includes a gyroscope to determine a measurement position of the gyroscope).
Regarding claim 11, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Shau discloses the processor is configured to determine the 
It would be obvious to one skilled in the art before the effective filing date to modify the ultrasonic imaging system disclosed by modified Toma by having the processor determine the angular position of the imaging probe based on positional data from the gyroscope, as taught by Shau in order to allow the processor to estimate a blood flow velocity based on the estimated Doppler angle ([0026] of Shau).
Regarding claim 12, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Toma discloses (Fig. 8a and 8c) that the processor is further configured to receive the imaging data along a length of the blood vessel as the imaging probe is moved adjacent to the body, wherein the processor is configured to generate a vessel map representative of the length of the vessel based the imaging data (“…a 3D image of the carotid artery is constructed using a plurality of B-mode ultrasound images that are each a transverse cross-sectional image of the carotid artery. First a scan is performed along an entire length of the carotid artery in the longitudinal direction, successively acquiring a plurality of transverse cross-sectional images while also acquiring position information. Next, the lumen-intima interface or the media-adventitia interface is extracted from each of the transverse cross-sectional images. Finally, a 3D image is acquired by arranging the lumen-intima interfaces or the media-adventitia interfaces that have been extracted in a 3D space in accordance with the position information corresponding to each of the transverse cross-sectional images” [0093], “The cross-sectional 
Regarding claim 13, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Toma discloses that the processor is configured to determine a location of the imaging probe with respect to the vessel map (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image.” [0096]; Figure 8C).
Regarding claim 14, Toma discloses (Fig. 1, 7, and 9) a method of ultrasound imaging, comprising: 
receiving, with an ultrasound transducer array coupled to an imaging probe positioned on a body of a subject (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102. In the present embodiment, the ultrasound probe is a linear probe including a 1D array of ultrasound transducers that are for example made of lead zirconate titanate (PZT). Also, in the present embodiment the measurement target is a carotid artery” 0047]), imaging data associated 
determining, with a processor, when the imaging probe is positioned ([0014], [0050] see FIG. 2A where a measurement position is determined with the ultrasound probe) perpendicularly with respect to the blood vessel based on the received imaging data ([0038], [0050] image data of the blood vessel in a B-mode ultrasound image showing the y-axis of the blood vessel is perpendicular to surface of the skin where the imaging probe was positioned when image data was acquired as illustrated in FIG. 14B); and 
thereafter displaying, on the first display device, a visual guidance to adjust an angular position of the imaging probe with respect to the blood vessel (“Note that when the angle θ is greater than 60°, the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe” [0051], Fig. 9; Step S208),  but does not explicitly disclose the ultrasound transducer array being coupled to a housing, the processor being disposed within the housing, and the first display device being coupled to the housing.

the processor being disposed within the housing ([0020] in a portable system, processing device 105 and the display 115 are integrated within the ultrasound probe housing 110);
the first display device being coupled to the housing ([0020] in a portable system, processing device 105 and the display 115 are integrated/coupled with the ultrasound probe housing 110); and
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by Toma with the ultrasound transducer array being coupled a housing, the processor being disposed within a  housing, and the first display device being coupled to the housing as taught Shau in order to establish the reference position to use to estimate the Doppler angle when moving the portable ultrasound imaging probe ([0028], [0039] of Shau).
Modified Toma does not explicitly disclose the visual guidance output being a visual representation of an angular position of the imaging probe with respect to the blood vessel.
However, in the same field of ultrasound, Takagi teaches (Fig. 34) outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel (“…the display controller may control the display to display the disease progression score and the inclination angle of the ultrasound probe during acquisition of the ultrasound image signal of the frame…” [0260]), “FIG. 34 illustrates one example of a display method in which disease progression scores are displayed for each different inclination angle of the ultrasound probe 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the display of the ultrasound imaging method disclosed by modified Toma to output a visual representation of an angular position of the imaging probe with respect to the blood vessel as taught by Takagi in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations ([0223] of Takagi).
Regarding claim 15, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses that the imaging data is Doppler ultrasound data (“…displays the blood flow velocity measured by the Doppler measurement unit 105” [0054]), “Further alternatively, the ultrasound image acquisition unit 101 may acquire an ultrasound image that indicates blood flow information such as a color flow image or a power mode image” [0068]).
Regarding claim 17, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses indicating, with the first display device, when the imaging probe is positioned at a 30 degree angle from perpendicular with respect to 
Regarding claim 18, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses (Fig. 8A-B) 5receiving imaging data along 
generating a vessel map representative of the length of the vessel based the imaging data (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image” [0096]).
Regarding claim 19, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses determining a location of the imaging probe with respect to the vessel map (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. 
Regarding claim 20, modified Toma substantially discloses all the limitations of the claimed invention, specifically, modified Toma discloses (Fig. 15A and 15B) that the vessel map comprises locations of vessel walls (“The vascular region detection unit 102 detects a vascular wall of the carotid artery captured in the B-mode ultrasound image output by the ultrasound image acquisition unit 101, and extracts a vascular region. More specifically, the vascular region detection unit 102 detects a media-adventitia interface and a lumen-intima interface of the vascular wall. Herein, the term vascular region refers to a region inwards of a tunica adventitia of a blood vessel. In other words, the vascular region is composed of a vascular wall region and a lumen region. The vascular region detection unit 102 performs edge detection or the like on the B-mode ultrasound image based on changes in brightness values therein, and detects interfaces by for example taking into account continuity of edges which are detected” [0048]), “Next, the vascular region detection unit 102 extracts a vascular region from the B-mode ultrasound image generated by the ultrasound image acquisition unit 101 (Step S102). During the above, the vascular region detection unit 102 detects both shape of a vascular wall region in the vascular region and also a blood vessel extension direction” [0058]).
Regarding claim 21, modified Toma substantially discloses all the limitations of the claimed invention, specifically, discloses wherein the visual representation of the angular position comprises an indicator configured to display (see FIG. 20B):
a first visual representation when the imaging probe is positioned at a first angle with 
a second visual representation when the imaging probe is positioned between the first angle and a second angle with respect the blood vessel (see 45 in FIG. 20B); and specifically, Shau also discloses wherein the visual representation of the angular position comprises an indicator configured to display (see FIGS. 3A-B): 
a first visual representation when the imaging probe is positioned at a first angle with respect to the blood vessel ([0040]-[0041] Θ1 in FIG. 3A); 
a second visual representation when the imaging probe is positioned between the first angle and a second angle with respect the blood vessel ([0040]-[0041] Θ2 in FIG. 3B); and 
a third visual representation when the imaging device is positioned between the second angle and a third angle with respect the blood vessel ([0046] the processing device also estimates the third Doppler angle as (Ω-δ) degrees, where Ω represents a constant angle. Ω may be any number close to 90, such as a number in the range of 80-90 degrees).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Toma with  first, second, and third visual representations when the imaging probe is positioned at respective first, second and third angles with respect to the blood vessel as taught by Shau in order to  estimate the Doppler angle based on the orientation of the ultrasound probe at different positions with respect to the blood vessel so  that  the operator may move the ultrasound probe to a desired position for the diagnosis of the patient ([0040]-[0046] of Shau). 
Regarding claim 22, modified Toma substantially discloses all the limitations of the claimed invention, specifically, Shau discloses further comprising transmitting, with the imaging 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Toma with the imaging probe transmitting the imaging data to a second display device as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793        

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793